ALLOWABILITY NOTICE
This action is in response to the amendment filed 17 August 2021. 
Claims 10 – 18 and 21 – 29 are pending and have been examined; claims 1 – 9, 19, and 20 have been cancelled by Applicant. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
Allowed Claims: Claims 10 – 18 and 21 – 29 are allowed. 
Examiner’s Statement of Reasons for Allowance: The following is an examiner’s statement of reasons for allowance:
35 U.S.C. §101
	The combined elements of the claims provides for a practical application, as it provides for an improvement over prior improving accuracy of workflow completion prediction.  As such, it the claims are eligible under 35 USC 101. 

35 U.S.C. §102 / §103
	The closest prior art of record includes Eggena et al. (U.S. 2012/0203589) and McCafferty (U.S. 2015/0106119).
	However, with respect to exemplary independent claim 10, Eggena et al., and McCafferty, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to a system to generate a business workflow with a persona data structure that provides a prediction with a probability that the business workflow will go as planned. 
	Other close art of record includes  Galloway; Brett et al. (U.S 20140278640), which discloses business workflow management systems and methods; Brodersen, Robert A.  et al. (U.S 20020029161), which discloses an assignment manager; Sierhuis; Maarten et al. (U.S 20160180222), which discloses an intelligent personal agent platform and system and methods for using same; Seferian; Ara et al. (U.S 20120278408), which discloses a meeting management system including automated equipment setup; Charisius, Dietrich  et al. (U.S 20020107914), which discloses methods and systems for optimizing resource allocation based on data mined from plans created from a workflow; Ari; Ismail et al. (U.S 20100257470), which discloses personal project management;  Beringer, Joerg  et al. (U.S 20040133413), which discloses a resource finder tool; Benbassat, Moshe  et al. (U.S 20030033184), which discloses a method and system for assigning human resources to provide services; Wallman, Bruce (U.S 20040267589), which discloses a 
	However, with respect to exemplary independent claim 10, the other close art of record, either alone or taken in combination with any other references of record, do not anticipate or render obvious the claimed functionality directed to a system to generate a business workflow with a persona data structure that provides a prediction with a probability that the business workflow will go as planned.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
Maunz; Johannes et al. (U.S 20210232990), which discloses workflow deployment; 
Smurro; James Paul (U.S 20190355483), which discloses cognitive collaboration with neurosynaptic imaging networks, augmented medical intelligence and cybernetic workflow streams; 
Bencke; Matthew Justin Von et al. (U.S 20170323233), which discloses a tasking system;
Hansen; Klaus Marius et al. (U.S 20180012143), which discloses metadata-driven machine learning for systems; 
Padmanabhan; Dhanesh et al. (U.S 20170185904), which discloses a method and apparatus for facilitating on-demand building of predictive models. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S MILLER whose telephone number is (571)270-5288.  The examiner can normally be reached on M-F 10am-6pm. Examiner’s fax phone number is (571) 270-6288.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN S MILLER/Primary Examiner, Art Unit 3683